UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7721


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ZELMAN ROACH,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:05-cr-00207-RLW-1)


Submitted:    November 20, 2008             Decided:   December 2, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Zelman Roach, Appellant Pro Se. Elizabeth Wu, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Zelman   Roach     appeals     the     district     court’s   order

denying   his     motion      filed   pursuant   to    18   U.S.C.   § 3582(c)(2)

(2006).        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         United States v. Roach, No. 3:05-cr-00207-RLW-1

(E.D.    Va.    Aug.    12,   2008).     We   dispense      with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          2